Title: To Thomas Jefferson from John Hollins, 11 October 1825
From: Hollins, John
To: Jefferson, Thomas


Sir
Baltimore
October 11th 1825.
My present respects will be forwarded to you by my friend James H. Causten, who is appointed by the sufferers from French Spoliations, to urge their claims against the United States for the losses sustained by those spoliations, predicated on the ground, that their claims were surrendered, and given up to France for a valuable National benefit to the United States by the Convention of 1800.Mr. Causten in his capacity of general agent for the claims, is desirous to obtain some information relative to the subject of his agency, which he conceives the various high station you have filled under the Government of the United States will enable you to furnish. He has submitted to my perusal his letter to you dated this day, which has my entire approbation, and while I recommend him to your attention, earnestly hope it will meet your convenience and pleasure to favor him with as full a reply as you may feel justified in making, and at as early a period as the state of your health will permit. Your aid to Mr.  Causten will be very agreeable to him, and no less so to myselfWith high consideration & respect I am Dr Sir Your mo Obt SertJno HollinsPS. I was very happy to hear by Mrs. Carr & my son, that your health was better than it had been.